Citation Nr: 1546693	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-34 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for service-connected left eye herpes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to December 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left eye herpes, rated 0 percent, effective August 19, 2009.  In September 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the September 2015 hearing, the Veteran testified that his service-connected left eye herpes has increased in severity since the most recent VA examination in September 2010, when there was no evidence of herpetic ulcers or ulcerations.  He asserted that his doctors have told him that his left eye herpes has become active.  Accordingly, a contemporaneous examination to assess the current severity of his left eye herpes is necessary.  

Additionally, the most recent complete records of VA treatment are from July 2014.  The record reflects he has since received VA treatment for his eyes.  Any updated records of VA treatment he has received for his left eye herpes are constructively of record and pertinent to his claim, and must be secured.  

Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for the record complete updated (i.e., those not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for his left eye disability since July 2014.  

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate VA physician to determine the current severity of his service-connected left eye herpes.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  The examiner should identify all pertinent features and findings needed to rate the disability, including any resultant visual impairment and the duration of any incapacitating episodes.  The examiner must explain the rationale for all opinions.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




